Citation Nr: 1444894	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  99-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for headaches. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to September 1953.  The Veteran died in August 2010 and the appellant is his surviving spouse, who has been substituted to complete the Veteran's appeal as to the issue of entitlement to service connection for headaches.  38 U.S.C.A. § 5121A (West Supp. 2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The July 1998 rating decision denied service connection for bruxism, memory loss, and headaches.  

In April 2003, the Board denied the Veteran's claims.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a July 2004 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's April 2003 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

In December 2004, the Board remanded the case for additional development.  In August 2005 the RO granted service connection for bruxism.  The Veteran did not file a notice of disagreement (NOD) with regard to any appealable determination made in the August 2005 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In December 2005, the Board denied the Veteran's claims for service connection for memory loss and headaches.  He appealed his case to the Court and in a November 2007 Memorandum Decision, the Court remanded the case to the Board.  

In June 2008, the Board denied the Veteran's claims for service connection for memory loss and headaches.  He appealed his case to the Court and in a March 2009 Order, the Court granted the parties' Joint Motion and remanded the matter to the Board.  

In March 2010, the Board remanded the claims for service connection for memory loss and headaches to the RO for additional development and it has been returned to the Board.  In a November 2013 rating decision, the RO granted service connection for memory loss.  This matter is not currently before the Board.  

Therefore, the remaining issue on appeal is entitlement to service connection for headaches, as noted above.  

A review of the Virtual VA paperless claims processing system does not reveal additional information pertinent to the appeal.  

The Veteran testified at a hearing at the RO in June 1999.  A copy of the transcript has been associated with the claims file.  In January 2013, the appellant informed VA that she wanted to testify at a videoconference hearing before a member of the Board.  A February 2013 informal conference report stated that the appellant's representative submitted a formal hearing request but "...waived this request in favor of informal conference and discussion of claim on appeal."  In May 2014, the appellant was notified that a videoconference hearing was scheduled in June 2014.  She failed to appear for it, and has not provided an explanation for her absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on the appeal as if her request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In January 2011, the appellant submitted a properly executed VA Form 21-22a in favor of Christopher N. Godios, a private attorney.  In August 2014, Mr. Godios informed the Board that he withdrew his representation of the appellant in December 2013 and had notified her of this by letter on December 2, 2013, prior to when the case was re-certified to the Board on December 18, 2013.  She has not filed a new VA Form 21-22 or 21-22a.  Therefore, the appellant is currently unrepresented.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran did not have headaches due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's headaches were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's claim was submitted prior to the enactment of the VCAA in November 2000.  As a result, no predecisional VCAA notice was provided.  At the June 1999 RO hearing, the Veteran was informed of the types of evidence that would substantiate his claims.  In March 2001, the RO informed the Veteran of the first three elements of a service connection claim, as listed above.  The claim was then readjudicated in several Supplemental Statements of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran was not informed of the fourth and fifth elements of a service connection claim.  Notwithstanding, the appellant has neither alleged nor proven that prejudice resulted from this omission, and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 556 U. S. 396, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  VA has satisfied its duty to notify.  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in July 2001 and July 2005 (neurology).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July 2001 and July 2005 examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file and the examiners provided rationales for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additional examinations and opinions were provided in November 1997, September 2002, July 2005 (mental disorders), and July 2013.  For the reasons discussed below, those examinations are inadequate and therefore not probative.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

The Board remanded this case in December 2004 so that the RO could obtain Social Security Administration (SSA) records and so the Veteran could undergo VA examinations.  In March 2010 the Board remanded the case so additional VA treatment records could be obtained.  The SSA informed the RO that the Veteran's SSA records had been destroyed.  All outstanding VA treatment records were obtained.  As noted above, the Veteran underwent adequate VA examinations.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed. See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran, and now the appellant, contend that the Veteran had chronic headaches as a result of the electroconvulsive therapy (ECT) he underwent in service in 1953.  

The record documents the Veteran's chronic headaches, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  His STRs show that he underwent six rounds of ECT in 1953 as treatment for a schizophrenic reaction, satisfying the second element of a service connection claim.  Id.  The remaining question in this case is whether there is a nexus between the Veteran's headaches and the in-service ECT.  For the reasons discussed below, the Board finds that the nexus requirement of a service connection claim is not satisfied.  Id.  

In November 1997, the Veteran underwent a VA examination.  The Veteran reported that he underwent ECT in service and experienced chronic headaches since that time.  The examiner diagnosed chronic incapacitating headaches precipitated by ECT.  This opinion is inadequate because it is a conclusory statement unaccompanied by a rationale.  See Barr, 21 Vet. App. at 312; Stefl, 21 Vet. App. at 124-25.  Therefore, it is not probative evidence.  

The Veteran underwent a VA examination with Dr. S. in July 2001.  The Veteran reported having headaches ever since undergoing ECT.  Dr. S. noted that after an "exhaustive" review of medical sources, he could not find any literature discussing a relationship between ECT and chronic daily headaches.  He located two articles "...in non-scientific arenas..." about transient headaches but no evidence indicating that longstanding unremitting headaches were due to ECT.  Even though Dr. S.'s reasoning provides probative weight against a finding that the Veteran's headaches were caused by ECT, he then concluded that it was "...it is as likely as not that [the Veteran's] headaches are secondary to ECT."  Although this appears to be a typographical error in light of Dr. S.'s reasoning, the Board will afford the Veteran the benefit of the doubt and assume that for some reason not identified, Dr. S. intended to render a positive opinion.  However, because the rationale provided on the examination report is inconsistent with his conclusion, this examination is afforded only minimal probative weight.  

In September 2002, a VA opinion was obtained from a VA physician.  The physician stated that a review of medical literature indicated that, "[ECT] has been implicated in causing headache in patients," but that the headaches tended to occur during treatment.  The physician concluded, "[b]ased on the fact that the patient did not report any headaches for approximately 39 years from the [ECT], it can be concluded that the headaches he reports for the first time in 1992 are less likely to be due to the [ECT]."  Although the physician clearly conducted a review of medical literature, listing several studies in his report, the examiner based his negative opinion on a gap in the Veteran's medical records and did not take into account his lay assertion that he began to have headaches during ECT and has continued to have them since that time.  Because the Veteran's lay assertion was not considered, the September 2002 opinion is inadequate and not probative.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).    

In July 2005, the Veteran underwent a VA mental health disorders examination.  He reported having daily headaches since undergoing ECT in service.  He stated that he was unable to work after his discharge from service due to his headaches.  He stated that he took Motrin 3 times per day.  The examiner stated that after speaking with the Veteran, reviewing "supported documentation" and "other clinical records related to headache and time frame, it is not likely that the [V]eteran's ongoing headaches are a result of his course of six treatments of ECT from 1953."  The examiner's negative opinion is inadequate because the examiner did not provide a rationale for his conclusion.  Therefore, it is not probative.  

Also in July 2005, the Veteran underwent a VA neurology examination with Dr. S., the same examiner who conducted the July 2001 examination.  Dr. S. noted that he reviewed the claims file and addressed the opinion from the September 2002 examiner.  At the examination, the Veteran asserted that he began to have headaches immediately following this first ECT treatment, and that he complained about them to hospital personnel.  Dr. S. noted that this was not confirmed in the STRs.  The Veteran asserted that he only reported his headaches to his private physicians after his discharge from service.  The Veteran stated that the "...first time he reported his headaches to anybody outside of his private doctors was when he went to prison in 1992."  Dr. S. noted that the Veteran took Motrin "multiple times per day."  Dr. S. concluded that the Veteran had "chronic tensional types of headaches which per his history began immediately following ECT given in 1953.  [H]owever, detailed review of the C-file from the hospitalization in 1953 failed to reveal any documented evidence of complaints of headache."  However, instead of relying on the absence of medical documentation of chronic headaches from 1953 to 1992, the examiner then stated, 

[i]n any event even if it were to be accepted that he in fact suffered headaches as a direct result of ECT which is a phenomenon that can occur in up to 45 [percent] of patients receiving ECT...it would be less likely than not that the headaches experienced at present or those ensuing in the decades following his ECT are the same since in all cited studies no reports of patients exist who have suffered headaches from ECT from such extended periods of time.

Lastly, Dr. S. concluded that it was "...more probable that the patient at present suffers from medication overuse headache[s] given his history of taking Motrin multiple times per day for the headaches."  Dr. S. reviewed the claims file and conducted medical research.  Further, even though he noted that there was no documentation of headaches for many years after ECT, he assumed that the Veteran's lay assertion was credible and rendered his opinion taking it into account.  His negative opinion was well reasoned and he identified another probable cause for the headaches the Veteran experienced.  Dr. S.'s July 2005 opinion is highly probative against the appellant's claim.  

In July 2013, a VA opinion was obtained.  The physician reviewed the record and noted that the Veteran underwent six ECT treatments from June 1953 to July 1953.  His STRs did not document complaints of headaches during or after treatment, and that the only complaint was "stomach trouble."  The physician pointed out that the STRs were "in contrast to the Veteran's later contention that he developed severe headaches ... immediately after the first ECT."  The physician reviewed the record and acknowledged Dr. S.'s July 2001 report that the Veteran began to complain of headaches in prison in 1992 and a CT of his head revealed "bifrontal atrophy."  The physician noted that in July 2005, Dr. S. thought that the Veteran's headaches were more consistent with a combination of tension and medication overuse.  The physician  noted an August 2009 note from Dr. G. K. that the Veteran's mini mental status examination (MMSE) score was 27/30 in July 2009, which was after he had been diagnosed with brain metastases due to lung cancer.  The physician noted that MMSE scores of 24/30 to 30/30 are considered within normal limits.  The physician concluded that it was less likely that the Veteran' developed headaches due to ECT in service.  He noted that there was "no temporal nexus" between the treatment and his later complaints of headaches.  Further, he noted, "[t]hough ECT can be associated with headaches...these symptoms are usually maximal immediately following the treatment."  The examiner concluded that the medical record did not "reveal any documentation to suggest the development of these symptoms following ECT...."  The July 2013 opinion is inadequate because the Veteran's lay assertions were discounted based upon a gap in his treatment records.  Even though it appears that the physician found the Veteran's assertions not credible, this was based upon a gap in the treatment records.  This rationale is inadequate for the Board to rely upon because the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  

In summary, the November 1997, September 2002, July 2005 (mental health), and July 2013 examinations and opinions are inadequate to varying degrees and not probative in favor of or against the appellant's claim.  The July 2001 positive opinion from Dr. S. is afforded little probative weight in favor of the appellant's claim because the conclusion is inconsistent with Dr. S.'s rationale.  The July 2005 (neurology) examination report is entitled to significant probative weight against the appellant's claim because Dr. S. considered the Veteran's lay assertion and provided his opinion assuming it was credible despite lack of contemporaneous medical evidence.  He also provided an alternative cause of the Veteran's headaches.  

The Veteran and later the appellant submitted private medical evidence in support of the claim.  Records from the Federal Bureau of Prisons show that the Veteran complained of headaches in 1992 while serving a prison sentence.  It is noteworthy that the records from the Federal Bureau of Prisons are the first records available after the Veteran's discharge from service in 1953.  As noted above, the Board may not find the Veteran's assertions not credible based upon a lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  

In January 2010, the Veteran's former attorney submitted an opinion from Dr. M. L., a private health care provider.  When asked to state whether it was as likely as not that ECT caused the Veteran's headaches he replied, "unknown."  Dr. M. L. did not know whether ECT caused the Veteran's headaches and therefore his letter is not probative evidence.  

The private medical evidence shows that the Veteran had chronic headaches.  However, it is not sufficient to establish a nexus between his headaches and ECT.  

At his July 1999 DRO hearing, the Veteran testified that he had headaches after undergoing ECT.  He stated that he did not seek treatment from VA prior to his claim because he was afraid he would be forced to undergo ECT again.  He stated that several physicians told him his headaches were due to ECT but he could not remember their names.  He stated that he took 800 milligrams of Motrin three times a day.  The Veteran is competent to discuss observable symptoms such as headaches and how much medication he took.  Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, the Board cannot find his assertion not credible based upon the absence of medical records.  The Board finds the Veteran's assertion that he had chronic headaches after ECT to be credible.  Barr, 21 Vet. App. at 308.  

However, his lay etiology opinion that his headaches were caused by ECT is not competent evidence.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether the headaches the Veteran experienced after undergoing ECT in service are the same headaches that he experienced years later falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  There is more than one type of headache and there are many potential causes of headaches.  As a result, the persuasive value of his lay assertions is low because the overall factual picture is complex.  As Dr. S. noted in July 2005, up to 45 percent of patients who receive ECT report headaches.  However, he also stated that patients who have headaches after ECT do not continue to have them over prolonged periods of time as the Veteran asserted.  Dr. S. also identified the Veteran's headaches as tension headaches and explained that they were caused by his overuse of Motrin.  As noted at his July 1999 hearing, he took 800 milligrams of Motrin three times per day.  In July 2005, six years later, he was still taking Motrin "multiple times per day."  The Veteran's assertion has been investigated by a competent medical professional and found to be not supportable.  Id.  The Veteran's lay opinion is not competent and is therefore not probative.  

In February 2013, the appellant's former attorney submitted multiple treatises in support of her claim.  Some of the treatises only related to memory loss caused by ECT and are therefore irrelevant to the current issue on appeal.  The appellant's former attorney asserted that the Veteran underwent ECT before the procedure was modernized to incorporate use of unilateral electrode placement, anesthesia, and oxygenation.  The Board finds this assertion credible because the Veteran received ECT in 1953.  The treatises included law review articles, medical journal articles, magazine and book excerpts, and internet articles.  Many of the treatises supported the conclusion that ECT can cause headaches and that headaches are commonly reported after ECT.  The article "Is Today the Day We Free Electroconvulsive Therapy?" from the Quinnipiac Health Law Journal noted that modern ECT uses anesthesia and oxygenation to reduce the risk of memory loss, post-seizure headaches, and nausea after treatment.  An excerpt from the book "Shock Therapy: A History of Electroconvulsive Treatment in Mental Illness," asserted that patients with "...borderline personalities or general anxiety disorder" will "end up with lifelong loss of memory and headaches that won't go away" after undergoing ECT.  
Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  However, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2013).  It can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).

In this case, however, the treatise evidence submitted by the appellant's former attorney are not accompanied by a medical opinion that purports conclusively to show that the Veteran's headaches were caused by ECT as opposed to other causes.  Further, the articles are general in nature in that they show that headaches are a possible side effect of ECT.  This assertion has also been acknowledged by Dr. S. in his July 2005 opinion.  However, after interviewing and examining the Veteran and conducting his own research, Dr. S. still concluded that even if the Veteran had headaches after undergoing ECT, the Veteran's current headaches were tension headaches due to overuse of Motrin.  The treatise evidence does not discuss other potential causes of headaches or take into account the Veteran's specific medical history.  In this case there is no supporting medical evidence that the general principles cited in the articles relate to the specific situation of the Veteran.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  The treatise evidence is not probative in this case.  Rather, the medical evidence that relates specifically to the facts of the Veteran provides probative evidence against the claim.  

In summary, for the reasons discussed above, Dr. S.'s July 2005 opinion is afforded more probative weight than the Veteran's lay opinion and the treatise evidence submitted by the appellant's former attorney.  Although Dr. S.'s July 2001 positive opinion is afforded slight probative weight, its rationale is inconsistent with its conclusion and as a result is outweighed by the more thorough opinion from July 2005.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and the appellant's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for headaches is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


